Citation Nr: 1448867	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence is received to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability.

2.  Entitlement to service connection for a back disorder, to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2010 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing at the RO in February 2013 before the undersigned Veterans Law Judge.  The transcript is of record.  The transcript and other pertinent documents are in the Virtual VA electronic file.  There are currently no pertinent documents in the Veterans Benefits Management System (VBMS) electronic file.

After review of the record and adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability, this matter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a back disorder, to include as due to service-connected disability foot disorder was denied by an RO rating decision in December 2000; the Veteran did not file an appeal within one year of notification of the decision. 

2.  The RO declined to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability, by decisions in May 2005 and April 2009; the Veteran was notified and did not file an appeal within one year of notification of those decisions.

3.  Evidence added to the record subsequent to the last final decision is relevant and probative of the issue of entitlement to service connection for a back disorder, to include as secondary to service-connected disability.


CONCLUSIONS OF LAW
 
1.  The December 2000, rating determination that denied service connection for a back disorder, to include as due to service-connected disability, and the May 2005 and April 2009 decisions that declined to reopen the claim are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability, has been received since the last final determination or April 2009, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability, for which he claims service connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, to include as due to service-connected disability, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

Factual Background and Legal Analysis

Service connection for a back disorder, to include as secondary to service-connected disability was originally denied in a December 2000 rating decision.  The Veteran did not file an appeal.  Upon subsequent attempts to reopen the claim, the RO declined to reopen the claim in rating decisions in May 2005 and April 2009.  These determinations are final. 38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a back disorder, to include as secondary to service-connected disability, in prior rating decisions on the bases that there was no evidence of a chronic low back disorder during service, and that the evidence failed to establish that a lumbar spine disorder was secondary to or aggravated by service-connected bilateral foot disability. 

The Veteran most recently attempted to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected disability in January 2010.  

Evidence added to the record following the last final denial of the claim in 2009 includes multiple lay statements received in February 2010 in support of the Veteran's claim.  One is from his mother, who attested to his long history of back pain since service.  Additionally, by rating action dated in November 2010, service connection for adjustment disorder with mixed anxiety and depression was granted. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  A lay statement places the onset of a back disorder in service.  Moreover, as set out below, appellant testified to multiple treatments for his low back in the years following service and opinions that his limp was related to his back problem.  The Board finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for a back disorder, to include as secondary to service-connected disability, under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the remand that follows.



ORDER

The application to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected disability, is granted.


REMAND

The Veteran asserts that he has had back symptoms since injury in service for which service connection should be granted.  In the alternative, he argues that service connection for a back disorder is warranted on a secondary basis.  

During personal hearing in February 2013, the appellant testified that following discharge from active duty, he sought treatment for his back in 1990 or 1991 at the Memphis, Tennessee VA.  He related that he subsequently obtained treatment for the back at the Fayetteville, Arkansas VA, and Oklahoma, City VA.  It is maintained that he continues to seek medical attention at the VA in Muskogee, Oklahoma, where he stated he had been hospitalized for back pain in 2005 or 2006.  Testimony was presented to the effect that a VA practitioner at Muskogee had told him that a limp and altered gait caused by his service-connected foot disability played a great part in constant aggravation of the back.  

Review of the record discloses that with the exception of VA outpatient records dated between February and March 2003 which the Veteran indicated in a November 2000 statement were from the Oklahoma City VA Medical Center, and a March 2001 physical medicine rehabilitation consultation, there are no consistent VA records until April 2009.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, all VA clinical records dating from 1989 through March 2009 should be requested from the Memphis, Tennessee, Fayetteville, Arkansas, Oklahoma City and Muskogee, Oklahoma VA medical facilities and associated with the claims folder.  Additionally, the Board observes that the most recent VA outpatient records date through October 2011.  As such, VA clinical records dating from November 2011 through the present should be requested from the treating Muskogee, Oklahoma VA facility and associated with the claims folder.

The Board notes that during the hearing, the Veteran's Representative noted that there was no opinion in the record pertaining to direct service incurrence of the Veteran's current low back disorder, despite evidence of back treatment during active duty.  He also stated that an opinion addressing a link between the Veteran's low back disorder and his service-connected lower extremity disability was also indicated.

The Board observes in this instance that when the Veteran filed a claim in November 2000 for service connection of a low back disorder, the examiner stated that the claims folder was not available for review.  The examiner opined that low back disability was not likely secondary to or aggravated by the service-connected foot condition but did not provide any reason or rationale in support of the opinion.  The record reflects that upon the appellant's attempt to reopen the claim in January 2005, K. Ogden, D.C., submitted a clinical statement in February 2005 on the Veteran's behalf to the effect that low back postural stress was aggravated by an improperly balanced pedal foundation.  The record reflects that no subsequent VA examination was performed or requested to address Dr. Ogden's assessment in this regard.  In a statement received in June 2010, the Veteran related that he saw Dr. Ogden, a chiropractor, as much as three or four times a week for back pain between 1998 through 2002.  Dr. Ogden's actual clinical records might be useful in determining onset and etiology of back pain and should be secured.  

In view of the above, VA does not have the requisite information to grant or deny service connection at this time.  VA is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  An inadequate examination or lack thereof frustrates judicial review. Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Moreover, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  As such, the Veteran will be scheduled for a VA examination to address the deficiencies in this case. 

Finally, the Board observes that on a VA examination October 2010, the Veteran related that he had not worked in five years.  There is no indication in the record that he receives Social Security disability.  However, this matter should be clarified with him.  If he is in receipt of such, these records should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and determine whether he receives Social Security disability benefits.  If so, these records should be requested and associated with the claims folder.  Documentation as to any response should be set forth in the claims folder.

2.  Contact the Veteran and request that he provide authorization to obtain a copy of all actual treatment records from Dr. K. Ogden from 1998 through 2002.  After securing the necessary release, the RO should request this information and associate it with the claims folder.  All attempts to obtain these records should be documented in the claims folder.

3.  Request all VA inpatient/outpatient records from Memphis, Tennessee, Fayetteville, Arkansas, Oklahoma City and Muskogee, Oklahoma VA medical facilities from 1989 through March 2009 and associate with the claims folder.  Request Muskogee, Oklahoma VA outpatient records from November 2011 to the present and associate with the claims folder.  The attempts to retrieve these records must be documented.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the Veteran's low back disorder and whether it is of service onset, or is secondary to or has been aggravated by service-connected disability, to include bilateral foot disability.  The examiner must be provided access to the claims folder and Virtual VA and VBMS (as appropriate) databases for review.  The examiner must indicate whether the claims folder and Virtual VA/VBMS are reviewed.  All indicated tests and studies should be performed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  The clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) (a) current back disability is of service onset, or (b) the current back disorder is caused by (secondary to) service-connected foot disorders or (c) current low back disability is made chronically worse by (aggravated beyond the natural course of the disease process) the service-connected foot disabilities, or d) whether current low back disability is more likely of post service onset and unrelated to service or a service-connected disorder.  If aggravation is found, the examiner must offer an opinion as to the extent of the aggravation, and provide a baseline prior to the aggravation. 

The examination report must include complete rationale for the opinions and conclusions reached.

5.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned for correction.

6.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


